UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-7443



LEE ROBERT WILLIAMS,

                                               Plaintiff - Appellant,

             versus


DR.    STEWART,      Columbus     Correctional
Institution;    UNNAMED    NURSE   AND   DOCTOR
ASSISTANTS AT COLUMBUS CORRECTIONAL INSTITUTE;
LIEUTENANT   COLMAN,    Columbus   Correctional
Institute;   MS.    HUNT,   Superintendent   at
Columbus   Correctional    Institute;   UNNAMED
DIRECTOR OF NORTH CAROLINA INMATE MEDICAL
RECORDS; CHARLES BULLOCK, Member of the Inmate
Grievance Resolution Board; LUCIEN COPONE,
III, Member of the Inmate Grievance Resolution
Board; FRANCIS L. DYER, Member of the Inmate
Grievance Resolution Board; JAMES C. JOHNSON,
Member of the Inmate Grievance Resolution
Board; HILDAGENE REID, Member of the Inmate
Grievance Resolution Board,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-567)


Submitted:    February 15, 2006           Decided:     February 28, 2006


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Lee Robert Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             Lee Robert Williams appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C.   §   1915(e)(2)     (2000)   because    it   was   filed   beyond   the

applicable statute of limitations. We have reviewed the record and

find no reversible error.       Accordingly, we affirm on the reasoning

of the district court.         See Williams v. Stewart, No. CA-04-567

(E.D.N.C. Aug. 12, 2005).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court   and     argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                     - 3 -